DETAILED ACTION
This Office action is in response to the Application filed on March 5, 2020, which claims priority to Chinese Patent Application No. 201910165108.9 filed on Mar. 5, 2019. An action on the merits follows. Claims 1-20 are pending on the application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 9 is objected to because of the following informalities: lines 2-3 of claim 9 recite “image color features are calculated using the Hu matrix of each channel of HSV”. However, the acronym HSV is undefined in the claims. Additionally, the examiner was not able find a definition for HSV anywhere in the specification of the instant application. Examiner believes HSV acronym corresponds to hue, saturation, value. Therefore, to clarify that the HSV acronym means hue, saturation, value, examiner suggests amending “HSV” in line 3 of claim 9 to “hue, saturation, value (HSV)”. 

Claim 19 is objected to because of the following informalities: lines 2-3 of claim 19 recite “image color features are calculated using the Hu matrix of each channel of HSV”. However, the acronym HSV is undefined in the claims. Additionally, the examiner was not able find a definition for HSV in the specification. Examiner believes HSV acronym corresponds to hue, saturation, value. Therefore, to clarify that the HSV acronym means hue, saturation, value, examiner suggests amending “HSV” in line 3 of claim 19 to “hue, saturation, value (HSV)”. 
Claim 19 is objected to because of the following informalities: line 3 of claim 19 recites “image texture features are calculated using a CLPB histogram”. However, the acronym CLPB is undefined in the claims. Additionally, the examiner was not able find CLPB in the specification. Examiner believes CLPB was due to a typographical error and should recite CLBP instead, as indicated in Par. [0076] of application. Therefore, to address aforementioned typographical error, and to clarify that the CLBP acronym means completed local binary pattern, examiner suggests amending “CLPB” in line 3 of claim 19 to “completed local binary pattern (CLBP)”. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "remove the capsule endoscopic images" in Ln. 4. There is insufficient antecedent basis for this limitation in the claim. Therefore, the lack of antecedent basis makes the scope of the claim indefinite.
For examination purposes the examiner has interpreted the claimed "remove the capsule endoscopic images" in Ln. 4 of claim 1 as "remove acquired capsule endoscopic images". 
Claim 1 recites the limitation “obtain the classified capsule endoscopic images list arranged in chronological order" in Ln. 10-11. There is insufficient antecedent basis for this limitation in the claim. Therefore, the lack of antecedent basis makes the scope of the claim indefinite.
For examination purposes the examiner has interpreted the claimed "obtain the classified capsule endoscopic images list arranged in chronological order" in Ln. 10-11 of claim 1 as "obtain a list of classified capsule endoscopic images arranged in chronological order based on the classified capsule endoscopic images". 
Claims 2-10 are rejected by virtue of being dependent upon rejected base claim 1.
the capsule endoscopic images" in Ln. 3. There is insufficient antecedent basis for this limitation in the claim. Therefore, the lack of antecedent basis makes the scope of the claim indefinite.
For examination purposes the examiner has interpreted the claimed "removing the capsule endoscopic images" in Ln. 3 of claim 11 as "removing acquired capsule endoscopic images". 
Claim 11 recites the limitation "obtain the classified capsule endoscopic images list arranged in chronological order” in Ln. 8-9. There is insufficient antecedent basis for this limitation in the claim. Therefore, the lack of antecedent basis makes the scope of the claim indefinite.
For examination purposes the examiner has interpreted the claimed "obtain the classified capsule endoscopic images list arranged in chronological order" in Ln. 8-9 of claim 11 as "obtain a list of classified capsule endoscopic images arranged in chronological order based on the classified capsule endoscopic images ". 
Claims 12-20 are rejected by virtue of being dependent upon rejected base claim 11.
 
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668